Title: From Thomas Jefferson to William G. Munford, 16 August 1799
From: Jefferson, Thomas
To: Munford, William Greene



Dear Sir
Monticello Aug. 16. 99.

I this moment recieve your favor of the 11th. be assured that I have never seen or heard a word of mr Thornton or the paper on the liberty of the press which you mention to have sent by him, or you would have had an acknolegement of the reciept of it. I should have been pleased to read what you had written on the subject, but probably should not have ventured to alter or suggest any thing relative to it, as I with great care avoid writing a word for the press, or meddling with any thing which is to be printed. it would furnish a hold upon me which I do not wish to offer to my enemies; of whom there is a sufficient number, and with eager dispositions to turn molehills into mountains. they have such temptations held out to them for it, that I hardly blame them, especially the needy part of them. neither have I seen the address you mention of mr Madison to the convention. being desirous to answer your letter by the return of the same post, in order to remove all doubt on the subject of it, I have but barely time to add assurances of the esteem with which I am Dear Sir
Your friend & servt

Th: Jefferson

